Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group B (Species II- Figures 6-11) in the reply filed on 01/24/2022 is acknowledged. Claims 13-18 are withdrawn.
However, it is noted that there are claims that are drawn to non-elected species. The following claims are directed to non-elected species:
Claim 3 recite limitations directed to “wherein the recess further comprises a ledge at an outer peripheral edge of the recess” which is drawn to Figure 14 (see paragraph 0078 specification), therefore are directed to the non-elected species of Group D (Species IV – Figure 14); 
Claim 4 recite limitations directed to “further comprising a ring positioned in the ledge of the recess” which is drawn to Figure 14 (see paragraph 0078 specification) , therefore are directed to the non-elected species of Group D (Species IV – Figure 14);
Thus, the claims of 3-4 are also withdrawn from consideration.

Status of Claims
The action is reply to Application filed of June 15, 2020. Claims 1-18 are currently pending. Claims 3-4 and 13-18 are withdrawn. Claims 1-2 and 5-12 are being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021, 09/01/2021, and 11/16/2021 have been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“the susceptor base comprises at least one protrusion” in claim 6, lines 1-2;
 “the pie-shaped skin comprises a protrusion adjacent an inner peripheral edge and a protrusion adjacent an outer peripheral edge” in claim 7, lines 1-3;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 8-9 are objected to because of the following informalities:
Claim 8, line 2 “the anchor comprises a recess” should be “the pie anchor comprises a recess” 
Claim 9, lines 1-2 “a clamp plate over the anchor and inner peripheral edge of the skins.” Should be “a clamp plate over the pie anchor and inner peripheral edge of the plurality of pie-shaped skins”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a thickness the range of about 20 mm to about 40 mm” in claim 11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-12 of U.S. Patent No. 10,685,864. 
A comparison of the subject matter of claim 1 of the instant application with the claim 12 of the Patent shows the following:

Instant Application: 16/902,253
US Patent No. 10,685,864
A susceptor assembly comprising:
A susceptor assembly comprising:
a susceptor base;
a susceptor base comprising a plurality of recesses with pocket covers within the recesses, the pocket covers having a thickness substantially the same as a depth of the recesses, the pocket covers comprising a plurality of elongate holes to allow a lift pin to pass therethrough;
a plurality of pie-shaped skins on the susceptor base, each of the pie-shaped skins having a recess; and
a plurality of pie-shaped skins on the susceptor base, each of the pie-shaped skins having at least one recess or protrusion adjacent an inner peripheral edge of the pie-shaped skin;
a pie anchor in a center of the susceptor base, the pie anchor configured to cooperatively interact with the pie-shaped skins to hold the pie-shaped skins in place.
a pie anchor in a center of the susceptor base, the pie anchor configured to cooperatively interact with the pie-shaped skins to hold the pie-shaped skins in place, the pie anchor comprising at least one protrusion sized to cooperatively interact with the at least one recess or at least one recess sized to cooperatively interact with the at least one protrusion on the pie-shaped skins;

and a clamp plate over the anchor and inner peripheral edge of the skins.


Since the subject matter of the Patent claim anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 5 of the instant application with the claim 3 of the Patent shows the following:

Instant Application: 16/902,253
US Patent No. 10,685,864
The susceptor assembly of claim 1, 
The susceptor assembly of claim 1,
wherein the pie anchor comprises at least one protrusion and the pie-shaped skin has at least one recess adjacent an inner peripheral edge of the pie-shaped skin and sized to cooperatively interact with the at least one protrusion on the pie anchor.
wherein the pie anchor comprises at least one protrusion and the pie-shaped skin has at least one recess adjacent an inner peripheral edge of the pie-shaped skin and sized to cooperatively interact with the at least one protrusion on the pie anchor.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 6 of the instant application with the claim 4 of the Patent shows the following:

Instant Application: 16/902,253
US Patent No. 10,685,864
The susceptor assembly of claim 5, 
The susceptor assembly of claim 3,
wherein the susceptor base comprises at least one protrusion adjacent an outer peripheral edge and the pie-shaped skin has at least one recess adjacent an outer peripheral edge of the pie-shaped skin and sized to cooperatively interact with the at least one protrusion of the susceptor base.
wherein the susceptor base comprises at least one protrusion adjacent an outer peripheral edge and the pie-shaped skin has at least one recess adjacent an outer peripheral edge of the pie-shaped skin and sized to cooperatively interact with the at least one protrusion on the susceptor base.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 7 of the instant application with the claim 5 of the Patent shows the following:
Instant Application: 16/902,253
US Patent No. 10,685,864
The susceptor assembly of claim 1, 
The susceptor assembly of claim 1,
wherein the pie-shaped skin comprises a protrusion adjacent an inner peripheral edge and a protrusion adjacent an outer peripheral edge.
wherein the pie-shaped skin comprises a protrusion adjacent an inner peripheral edge and a protrusion adjacent an outer peripheral edge.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 8 of the instant application with the claim 6 of the Patent shows the following:

Instant Application: 16/902,253
US Patent No. 10,685,864
The susceptor assembly of claim 7, 
The susceptor assembly of claim 5,
wherein the susceptor base has a recess adjacent an outer peripheral edge and the anchor comprises a recess positioned and sized to cooperatively interact with the protrusions on the pie-shaped skin.
wherein the susceptor base has a recess adjacent an outer peripheral edge and the anchor comprises a recess positioned and sized to cooperatively interact with the protrusions on the pie-shaped skin.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 9 of the instant application with the claim 7 of the Patent shows the following:

Instant Application: 16/902,253
US Patent No. 10,685,864
The susceptor assembly of claim 1, 
The susceptor assembly of claim 1,
further comprising a clamp plate over the anchor and inner peripheral edge of the skins.
further comprising a clamp plate over the anchor and inner peripheral edges of the skins.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 10 of the instant application with the claim 9 of the Patent shows the following:

Instant Application: 16/902,253
US Patent No. 10,685,864
The susceptor assembly of claim 1, 
The susceptor assembly of claim 1,
wherein the susceptor base is made of a material comprising graphite.
wherein the susceptor base is made of a material comprising graphite.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 11 of the instant application with the claim 10 of the Patent shows the following:

Instant Application: 16/902,253
US Patent No. 10,685,864
The susceptor assembly of claim 10, 
The susceptor assembly of claim 9,
wherein the susceptor base has a thickness the range of about 20 mm to about 40 mm.
wherein the susceptor base has a thickness the range of about 20 mm to about 40 mm.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 12 of the instant application with the claim 11 of the Patent shows the following:

Instant Application: 16/902,253
US Patent No. 10,685,864
The susceptor assembly of claim 1, 
The susceptor assembly of claim 1,
wherein the pie-shaped skins are made from a material comprising a ceramic.
wherein the pie-shaped skins are made from a material comprising a ceramic.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub. No. 2013/0118407) in view of Griffin (WO 2014/130670) (see US Pub. No. 2015/0376786 for translation).
Regarding claim 1 Park discloses: a susceptor assembly (Figures 1-13) comprising: 
a susceptor base (element 220); 
a skin (element 210) on the susceptor base (see figure 4), each of the pie-shaped skins having a recess (elements 212a-d).
However, Park does not disclose a plurality of pie-shaped skins and a pie anchor in a center of the susceptor base, the pie anchor configured to cooperatively interact with the pie-shaped skins to hold the pie-shaped skins in place.
Griffin teaches it was known in the art to have a variety of different susceptor assemblies (Figures 3-6) including a single circular skin (Figure 3), a susceptor assembly (Figures 6 and 7) comprising a plurality of pie-shaped skins (element 202 and see also paragraph 0064) having a recess (see paragraph 0063) and a pie anchor (element 220) in a center (see figure 6) of the susceptor base, the pie anchor configured to cooperatively interact with the pie-shaped skins to hold the pie-shaped skins in place (see figures 6-7 and paragraphs 0068 and 0074).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Park with the teachings of Griffin to provide a plurality of pie-shaped skins and a pie anchor in a center of the susceptor base, the pie anchor configured to cooperatively interact with the pie-shaped skins to hold the pie-shaped skins in place. Doing provides an easier control for flatness and manufacturing as disclosed by Griffin (see paragraph 0040).  
Regarding claim 2 Park discloses: the susceptor assembly of claim 1, wherein the recess has a depth (Detail A) substantially the same as a substrate (element w) to be positioned within the recess (see annotated figure below).

    PNG
    media_image1.png
    418
    866
    media_image1.png
    Greyscale

Regarding claim 5, Park modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent wherein the pie anchor comprises at least one protrusion and the pie-shaped skin has at least one recess adjacent an inner peripheral edge of the pie-shaped skin and sized to cooperatively interact with the at least one protrusion on the pie anchor.
Griffin teaches it was known in the art to have a variety of different susceptor assemblies (Figures 3-6) including a susceptor assembly (Figures 6 and 7) comprising a plurality of pie-shaped skins (element 202 and see also paragraph 0064) having a recess (see paragraph 0063), a pie anchor (element 220), and wherein the pie anchor comprises at least one protrusion (see paragraph 0068 where the prior art states a pin portion of a leveling units (element 212) in figure 6) and the pie-shaped skin has at least one recess (see paragraph 0068; a hole portion of the leveling units 212 in figure 6) adjacent an inner peripheral edge of the pie-shaped skin and sized to cooperatively interact with the at least one protrusion on the pie anchor (see paragraph 0068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Park with the teachings of Griffin to provide wherein the pie anchor comprises at least one protrusion and the pie-shaped skin has at least one recess adjacent an inner peripheral edge of the pie-shaped skin and sized to cooperatively interact with the at least one protrusion on the pie anchor. Doing so provides protrusions for the purposes of connecting pie-shaped skins to a pie anchor and allowing the pie-shaped skins to be leveled as disclosed by Griffin (see paragraph 0068).
Regarding claim 9, the combination of Park et al and Griffin et al teaches the susceptor assembly of claim 1, further comprising a clamp plate (Park et al; an upper plate of an element 100 which is placed over the whole susceptor assembly, fig 1) over the anchor (element 220, Griffin et al) and inner peripheral edges of the skins (element 210 - Park et al; element 202 - Griffin et al).
Claims 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub. No. 2013/0118407) in view of Griffin (WO 2014/130670) (see US Pub. No. 2015/0376786 for translation) as applied to claim 1 above, and further in view of Kobayashi (US Pub. No. 2016/0281227).
Regarding claim 6, Park modified discloses all limitations as stated in the rejection of claims 1 and 5, but appears to be silent wherein the susceptor base comprises at least one protrusion adjacent an outer peripheral edge and the pie-shaped skin has at least one recess adjacent an outer peripheral edge of the pie-shaped skin and sized to cooperatively interact with the at least one protrusion of the susceptor base.
However, it is noted that Park modified discloses the susceptor base (element 220) comprises at least one recess (fig5, a recessed outer peripheral edge) adjacent an outer peripheral edge (fig5) and the pie-shaped skin element 210 has at least one protrusion (downwardly extending protrusion; fig5) adjacent an outer peripheral edge of the pie-shaped skin 210 and sized to cooperatively interact with the at least one recess of the susceptor base 220 (fig5). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a recess on the pie-shaped edge and a protrusion on the susceptor base, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein 8 USPQ 167. 
Also, as seen in Figs 10 and 12, Kobayashi teaches that it is known to art to have wherein the susceptor base comprises at least one protrusion and a pie-shaped skin with a recess (as seen in fig10) or a susceptor base with a recess and a pie-shaped skin with a protrusion (as seen in fig12).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park modified to provide at least one protrusion and at least one recess adjacent outer peripheral edges of a susceptor base and a pie-shaped skin respectively, as taught by Kobayashi et al, for the purpose of providing a desired fitting connection between a susceptor base and a pie-shaped skin.
Regarding claim 7, Park modified discloses all limitations as stated in the rejection of claim 1 and further discloses the skin (element 210) comprises a protrusion (downwardly extending protrusion; fig5) adjacent an outer peripheral edge of the pie-shaped skin (element 210), but appears to be silent wherein the pie-shaped skin comprises a protrusion adjacent an inner peripheral edge and a protrusion adjacent an outer peripheral edge.
However, it is noted that Griffin et al teaches a use of a recess (para[0068]; a hole portion of the leveling units element 212; fig6) adjacent an inner peripheral edge to be interactively connected with a protrusion (para[0068]; a pin portion of a leveling units element 212; fig6) of the pie anchor (element 220). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a protrusion adjacent an inner peripheral edge, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein 8 USPQ 167.
Also, as seen in Figs 10 and 12, Kobayashi et al ('227) teaches wherein the pie-shaped skin comprises a protrusion adjacent an inner peripheral edge (fig 10) and a protrusion adjacent an outer peripheral edge (fig 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park et al and Griffin with the teachings of Kobayashi to provide at least one protrusion adjacent an inner peripheral edge of a pie-shaped skin. Doing so provides a desired fitting connection between a pie anchor and a pie-shaped skin.
Regarding claim 8, Park modified discloses all limitations as stated in the rejection of claims 1 and 7, but appears to be silent wherein the susceptor base has a recess adjacent an outer peripheral edge and the anchor comprises a recess positioned and sized to cooperatively interact with the protrusions on the pie-shaped skin.
However, it is noted that Park modified discloses the susceptor base (element 220) comprises at least one recess (fig5, a recessed outer peripheral edge) adjacent an outer peripheral edge (fig5) and also noted that Griffin teaches a use of a protrusion para[0068]; a pin portion of a leveling units 212; fig6) of the pie anchor positioned and sized to cooperatively interact with the recess (para[0068]; a hole portion of the leveling units 212; fig6) on the pie-shaped skin.
Also, as seen in Figs 10 and 12, Kobayashi teaches wherein the susceptor base has a recess (Figure 10) adjacent an outer peripheral edge and the anchor comprises a recess (Figure 12) positioned and sized to cooperatively interact with the protrusions on the pie-shaped skin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park et al and Griffin with the teachings of Kobayashi to provide wherein the susceptor base has a recess adjacent an outer peripheral edge and the anchor comprises a recess positioned and sized to cooperatively interact with the protrusions on the pie-shaped skin. Doing so provides a desired fitting connection between a pie anchor and a pie-shaped skin. It is noted that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein 8 USPQ 167.
Regarding claim 10, Park modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent wherein the susceptor base is made of a material comprising graphite.
Kobayashi teaches that it is known to art to have the susceptor base (element 20) is made of a material comprising graphite (see paragraphs 0022/0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park et al and Griffin with the teachings of Kobayashi to provide wherein the susceptor base is made of a material comprising graphite. Doing so provides a susceptor base is made of a material comprising graphite in order to provide efficient thermal resistance as disclosed by Kobayashi ( see paragraphs 0022-0023 and 0069).
Regarding claim 11, Park modified discloses all limitations as stated in the rejection of claims 1 and 10 with also disclosing a susceptor base having a thickness (see figure 4), but appears to be silent wherein the susceptor base has a thickness the range of about 20 mm to about 40 mm.
However, applicant fails to disclose that the thickness being in the range of about 20mm to about 40mm solves any stated problem or is for any particular use. Moreover, it appears that the susceptor base would perform equally well with ranges of 60mm or 50mm (see speciation paragraph 0066). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Park modified to provide wherein the susceptor base has a thickness the range of about 20 mm to about 40 mm. One of ordinary skill would expect to have a susceptor base within a range of thickness to optimize the internal strength structure of the base; this would involve only ordinary and routine skill in the art. (See MPEP 2144.05)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub. No. 2013/0118407) in view of Griffin (WO 2014/130670) (see US Pub. No. 2015/0376786 for translation) as applied to claim 1 above, and further in view of Gurray (US Pub. No. 2015/0187620).
Regarding claim 12, Park modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent wherein the pie-shaped skins are made from a material comprising a ceramic.
Gurray teaches it was known in the art to have a susceptor assembly (Figures 5A-E) comprising a skin (element 510) made from a material comprising a ceramic (see paragraph 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park et al and Griffin with the teachings of Gurray to provide wherein the pie-shaped skins are made from a material comprising a ceramic. Doing so provides a ceramic material pie shaped skin in order to provide to produce a thermal insulating effect that is equivalent to the thermal insulating effect of the wafers situated in their respective pockets, thereby producing a uniform heat blanketing effect over the surface of the wafer carrier in operation as disclosed by Gurray (see paragraph 0043).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/16/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723